Citation Nr: 0516227	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  97-30 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans for Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active naval service from September 1987 to 
September 1991, to include service in the Southwest Asia 
theatre of operations during the Persian Gulf War.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  When the case was most recently before the 
Board in May 2003, it was remanded for further development.  
The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran's headaches are etiologically related to his 
service-connected bilateral shoulder disability..  

2.  The veteran's lumbosacral strain is manifested by pain 
and slight limitation of motion that has not limited flexion 
of the thoracolumbar spine to between 30 and 60 degrees, and 
has not limited the combined range of motion of the 
thoracolumbar spine to less than 120 degrees; muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis is not shown.  

3.  The service-connected right knee disability is currently 
manifested by limitation of motion; flexion is not limited to 
less than 45 degrees and extension is not limited to more 
than 10 degrees; any episodes of locking are infrequent; and 
there is no instability or subluxation of the right knee.  

4.  The service-connected left knee disability is currently 
manifested by limitation of motion; flexion is not limited to 
less than 45 degrees and extension is not limited to more 
than 10 degrees; any episodes of locking are infrequent; and 
there is no instability or subluxation of the left knee.  

5.  The veteran is right handed.

6.  The service-connected right shoulder disability is 
currently manifested by pain on motion but the veteran 
retains the ability to raise his arm above the shoulder 
level.

7.  The service-connected left shoulder disability is 
currently manifested by pain on motion but the veteran 
retains the ability to raise his arm above the shoulder 
level.


CONCLUSIONS OF LAW

1.  Service connection for headaches, as secondary to the 
veteran's service-connected shoulder disabilities, is 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2004).  

4.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2004).  

5.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2004).

6.  The criteria for a rating in excess of 10 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in November 2001, prior to the January 2003 and 
June 2004 supplemental statements of the case.  Although the 
RO did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate his claims, nor has 
either requested that the Board remand for further 
development these claims, some of which have been pending for 
over nine years.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Service Connection for Headaches

A.  Evidentiary Background

The veteran's service medical records are silent for any 
treatment, complaint, or diagnosis of headaches.  

The veteran's post service VA medical records reflect 
periodic complaints of headaches.  In June 1992, he 
complained of various conditions including headaches.  
Similarly, he received treatment in December 1994 after 
complaining of headaches, light-headedness, dizziness, and 
shortness of breath the night before.  The diagnosis was 
headaches with an unremarkable examination.  A January 1995 
treatment record indicates that Ibuprofen did not always 
relieve his headaches in the frontal area.  The veteran 
reported that his headaches occurred "most of the time."  
The assessment was frontal headaches.  

The veteran filed his claim for service connection for 
headaches in April 1997.  He reported that he had a 6-year 
history of worsening headaches.  

In a statements dated in July 1997, S. W. and L. S., 
acquaintances of the veteran, reported that they had known 
the veteran for 5 years.  During this time he had frequent 
headaches.  

The veteran was afforded a VA examination in May 1997.  He 
reported that he had suffered a head injury at the age of 14.  
However, this was not followed by headaches or other 
sequelae.  He was unsure if he was exposed to any 
environmental hazards during service in the Persian Gulf.  He 
began having headaches about one year after he left the 
Persian Gulf and they had persisted since that time.  The 
examiner noted that neurological examination was within 
normal limits.  The examiner opined that the veteran did have 
a disability identified as vascular headaches.  Beyond this, 
no etiology could be established.

By rating action dated in June 1998, the RO denied service 
connection for the veteran's headaches.  The veteran 
perfected a timely appeal of this decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in June 2001.  He 
reported that he never had headaches while he was in the 
navy.  He began experiencing headaches at least a year 
following his release from active duty.  Since service he 
worked in security and as a case manager in a homeless 
shelter.  He reported that his headaches could come at any 
time, even when he was relaxing at home watching television.

Subsequent VA outpatient treatment records show that the 
veteran complained of headaches and was diagnosed with 
recurrent tension headaches.  

The veteran was also afforded a VA neurological examination 
in March 2004.  He reported that he had had headaches while 
on active duty but they had worsened since his release from 
active duty.  His average headache was localized to the 
frontal area and lasted from 2 to 3 hours.  He also felt 
light headed and sometimes nausea, but he did not vomit.  
Examination revealed normal cranial nerves, normal motor 
examination, normal sensory examination, and normal 
cerebellar examination.  His gait was normal and stable.  
There was no papilledema or eye movement abnormalities.  The 
examiner noted that the veteran suffered from daily or 
chronic headaches with migrainous features.  These were more 
likely than not a mixture of tension headaches based upon 
pain and discomfort that he feels in the back of his neck and 
occipital region when he exerts himself by raising his arms 
above his head.  There is no clinical entity that is 
ascertained in the veteran as being the most likely cause of 
his headaches.  The examiner noted that, per the veteran's 
history, his headaches started in the military and were 
cyptogenic in nature. 

B.  Legal Criteria

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  

This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  

Service connection may also be granted on a secondary basis 
for disability that is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

C.  Analysis

The service medical records are devoid of any pertinent 
abnormal findings.  Post service medical records reflect that 
the veteran has complained of headaches.  During VA 
examination in May 1997, the veteran was diagnosed with 
vascular headaches.  After reviewing the veteran's claims 
folder, a VA physician opined during recent examination in 
March 2004 that the veteran's headaches were more likely than 
not a mixture of tension and migraine headaches and related 
to discomfort that the veteran feels in his neck and 
occipital region when raising his arms above his head.  In 
light of this opinion relating the disability to symptoms 
that, as described below, are attributed to the veteran's 
service-connected right and left shoulder disabilities, the 
Board finds that service connection for headaches as 
secondary to his service-connected shoulder disabilities is 
warranted.  

II.  Claims for Increased Ratings

A.  Evidentiary Background

Service connection for bursitis of both shoulders, a low back 
disability, and arthritis of both knees was awarded by rating 
action in May 1992.  A 10 percent rating was assigned for 
degenerative arthritis of both knees.  Noncompensable 
evaluations were assigned for the bursitis of the right 
shoulder with impingement syndrome and recurrent low back 
strain.  In that decision, the RO denied service connection 
for a left shoulder condition.  

The veteran appealed the May 1992 decision to the Board.  
During the course of the appeal, the RO assigned a 10 percent 
rating for the veteran's right shoulder disability in January 
1995.  At that time, the RO also granted service connection 
for arthritis of the left shoulder and included the 
disability in the 10 percent evaluation assigned for 
arthritis of both knees.  

The matter came before the Board which issued a decision in 
October 1995 that, in pertinent part, granted a 20 percent 
evaluation for degenerative arthritis of both knees and left 
shoulder, granted a 10 percent evaluation for recurrent low 
back strain, and denied a rating in excess of 10 percent for 
bursitis of the right shoulder with impingement syndrome.  
Shortly thereafter, the veteran filed his claims for 
increased ratings for various disabilities including his 
right and left shoulder disabilities, his right and left knee 
disabilities, and his back disability.  

In conjunction with his claim, the veteran was afforded a VA 
joints examination in April 1996.  He reported problems with 
his shoulders and knees.  He had an overuse syndrome with 
bursitis in his shoulders.  When the veteran did a lot of 
pushing or pulling or heavy overhead works, his shoulder 
conditions were aggravated.  No surgery or bracing had been 
required and the only medication that he took was Ibuprofen.  
Weather changes bothered him to a degree.  He also had 
bilateral knee pain from overuse.  He reported a dull, 
ephemeral pain with occasional popping in the left knee with 
occasional giveaway sensation.  There were no joint lining 
pain and no effusions.  He did not require surgery, braces, 
or a cane for his knee disabilities.  His only medications 
were Ibuprofen and Nortriptyline.  

Examination of the shoulders revealed "a bit of tenderness, 
soreness and pain with motion;" however, excellent full 
range of motion was noted.  He had no atrophy or instability 
of his shoulders.  He also had excellent strength in his 
shoulders.  Bilateral shoulder bursitis was diagnosed.  X-ray 
studies in conjunction with the examination of the veteran's 
shoulders revealed no significant bone or joint abnormality.

Examination of his knees showed 115 degrees of flexion with 
some anterior knee and patellar pain and popping over the 
left knee.  There was no effusion, joint line pain, or 
instability in either knee.  X-rays of the knees revealed 
mild degenerative changes.  Otherwise, the joints and soft 
tissues were normal.  Bilateral knee strain with 
patellofemoral syndrome was diagnosed.  

The veteran was also afforded a VA lumbar spine examination 
in April 1996.  He reported episodes of back pain with 
soreness, pain, ache, and tenderness across the lumbar spine.  
He did not report radicular pain.  Similarly, he denied 
numbness, tingling, or paresthesias.  He did not wear a brace 
or use a cane.  The only medication he used was Ibuprofen.  
Weather changes, coughing, and sneezing aggravated his back 
condition.  Similarly, prolonged sitting and standing also 
aggravated it.  Physical examination revealed that the 
veteran could ambulate without assistance.  He had no 
deformity, kyphosis, or scoliosis.  Some muscular soreness 
and tenderness to palpation were noted.  He could forward 
flex to 85 degrees, extend to 20 degrees, bend to 20 degrees, 
and rotate to 20 degrees.  There was no sign of irritation.  
Straight leg raise testing was negative.  There was no 
neurological involvement.  X-ray examination of the veteran's 
low back revealed a normal lumbar spine with no evidence of 
arthritis.  Chronic lumbosacral strain was diagnosed.

By rating action in June 1996, the RO denied increased 
ratings for the veteran's service-connected knee, shoulder 
and back disabilities.  The veteran perfected an appeal of 
this decision.  In his notice of disagreement, he indicated 
that his knees would give out on him and they hurt all of the 
time when he walked up and down stairs.  He could not sleep 
at night due to his bursitis.  He reported that his shoulders 
"got numb with no feeling in them at all."  His low back 
also hurt all the time when walking or sitting around the 
house.  

In December 1996, the veteran testified at a hearing before 
an RO hearing officer.  According to the veteran, his knees 
made a popping sound.  He also reported instability and that 
his knees gave out on a daily basis.  When his knees give 
out, he loses his balance.  His knee pain was generally 
constant; however, it increased when he experienced 
instability.  At that point, he would develop sharp, severe 
pain requiring him to rest.  He reported that his knee was 
warm to the touch.  He reported pain and numbness in his left 
shoulder with full range of motion.  He did not have any 
cracking, popping, or grinding in his left shoulder.  
Similarly, he reported the only symptoms he had related to 
his right shoulder were pain and numbness.  His pain was 
greater in his right shoulder than his left and would shoot 
into his right upper extremity.  He took Nortriptyline, but 
it did not help him sleep.  With respect to his back, he 
could not stand up too long before it hurt.  It also hurt 
while sitting down. Other than low-grade pain, he had no 
specific complaints related to his back.  
 
During VA orthopedic examination in December 1996, the 
veteran reported bilateral knee pain.  He had aching, pain, 
and tenderness in his knees.  He also reported pain and 
soreness with motion.  The examiner noted that the veteran 
had anterior knee pain, patellar femoral pain, and slight 
crepitation during range of motion testing.  However, no real 
swelling or locking was noted.  The veteran reported 
occasional giveaway.  Weather changes and heavy use bothered 
him.  He also reported left shoulder pain, aching, soreness, 
and tenderness.  He had pain with use, heavy use, and 
overhead type activities.  

On examination, his left shoulder did not show any swelling 
or deformity.  Likewise, there was no crepitation.  Despite 
these complaints, he had excellent and full range of motion 
with excellent strength in the rotator cuff muscles.  No 
instability was identified.  X-ray examination of the left 
shoulder revealed no significant bone or joint abnormality.

Examination of both knees revealed anterior knee pain, 
patella femoral pain, and slight patella femoral crepitation 
with motion.  He had range of motion from 0 to 125 degrees of 
flexion in both knees with no joint line pain, no swelling, 
and no instability.  Bursitis of the left shoulder and 
bilateral patellar femoral syndrome with chondromalacia were 
diagnosed.  X-ray examination of the knees also revealed no 
significant bone or joint abnormality.

In June and July 1997, the veteran complained of bilateral 
shoulder pain with on and off again weakness for several 
months.  His symptoms were worse with movement with no relief 
from Ibuprofen and Nortriptyline.  The assessment was 
degenerative joint disease of the shoulders.  X-ray 
examination in July 1997 revealed normal shoulders' however, 
it was noted that neither set of views of the shoulders was 
positioned in such a way as to exclude dislocation.  

An August 1997 treatment record indicates that the veteran 
had pain over the subacromial region as well as his deltoids.  
He felt that his pain was constant, but exacerbated by 
overhead lifting.  He reported that his whole arm would go to 
sleep occasionally.  On examination, mild tenderness over the 
supraspinatus muscle was noted bilaterally.  Bilateral 
shoulder range of motion was full for abduction and flexion; 
however, he had pain beyond 90 degrees bilaterally and with 
lowering.  External rotation was to approximately 35 degrees 
bilaterally.  Internal rotation was to 30 degrees 
bilaterally.  He had a positive impingement sign on both 
sides.  Motor testing of the upper extremities was 5/5 for 
the deltoids; and 4+/5 for the shoulder external rotators 
with limitation due to pain.  Internal rotation and shoulder 
flexion strength were 5/5.  Similarly, strength in the biceps 
and triceps was also 5/5.  Deep tendon reflexes were 1+ in 
the upper extremities and sensation was intact.  Bilateral 
rotator cuff tendonitis was diagnosed.  

X-ray examination of the veteran's shoulders in March 1998 
revealed normal shoulders without evidence of fracture, 
dislocation, or significant degenerative changes; however, an 
MRI that same month revealed bilateral partial rotator cuff 
tears.  The right was greater than the left.  On the right, 
there was a slight impingement of the AC joint on the 
supraspinatus muscle.  

In May 1998, the veteran sought VA treatment for various 
complaints including shoulder pain.  Examination of his 
shoulders revealed full range of motion.  Impingement 
syndrome and bilateral rotator cuff tears were assessed.  
Similarly, in June 1998, he was noted to have full range of 
motion of his shoulders.  X-rays had revealed no fracture.  
It was noted that the veteran was participating in physical 
therapy.  
 
X-rays of his knees taken in June 1998 revealed no change 
from prior studies in May 1993.  The osseous structures and 
soft tissues were unremarkable.  No articular abnormalities 
or loose bodies were seen.  Similarly, no fractures or 
dislocations were identified.  Subsequent VA treatment record 
show continued complaints of knee and shoulder pain.  

At his June 2001 Board hearing, the veteran reported that he 
had problems walking and that his knee would pop and give out 
a little even traveling short distances.  He had never been 
prescribed a knee brace.  He had problems squatting and felt 
a little grinding in his knees.  His left shoulder got numb 
at times and he had difficulty sleeping due to pain.  While 
he had tingling in his shoulders, he had no dislocations.  
His right shoulder disability was worse than his left.  He 
could move his shoulder freely, but not without pain.  He 
denied fatigability problems with his right shoulder.  He 
also reported back pain that he described as a sharp pain and 
muscle spasm.  

In January 2002, the veteran was afforded a VA neurological 
examination.  He reported aching, pain, and tenderness in his 
knees.  He also experienced swelling and giveaway as well as 
locking in his knees.  No braces or canes were used and he 
had not had any surgery on his knees.  He also had bilateral 
shoulder tendonitis with impingement syndrome.  He had pain, 
soreness, aching, and tenderness with pushing, pulling, and 
heavy movement.  He reported getting weak with movement, 
incoordination, and excessive fatigability in the knees and 
shoulders with repetitive use.  He was working and 
functioning on the job which was sedentary.  

Examination of both shoulders showed some aching, pain, and 
tenderness.  He had active and passive shoulder motion to 160 
degrees, limited by pain.  He could externally rotate to 80 
degrees.  There were excellent strength, some mild 
crepitance, and mild tenderness around both shoulders.  There 
were no signs of instability, atrophy, or weakness.  X-ray 
examination revealed early minimal degenerative arthritic 
changes of the acromioclavicular and shoulder joints of both 
shoulders.  Impingement syndrome and rotator cuff tendonitis 
of both shoulders were diagnosed

Examination of his right knee showed no significant 
patellofemoral pain.  He did have mild pain throughout the 
range of motion actively and passively with and without 
resistance.  Motion was 0 to 135 degrees actively and 
passively.  No effusion or joint line pain was noted.  The 
veteran's left knee had some patellofemoral crepitance, and 
mild pain with motion.  Range of motion was from 0 to 135 
degrees of flexion with no joint line pain and no effusion.  
The knee was stable to medial, lateral, and anterior 
posterior testing.  Likewise, McMurray's sign was negative.  
Bilateral knee strain with chondromalacia patella of the left 
knee was diagnosed.  X-rays of the knees revealed early 
degenerative arthritic changes.  

It was opined that the veteran would have difficulties doing 
work requiring climbing, squatting, heavy pushing or pulling, 
or overhead work.  The examiner further noted that much of 
the veteran's difficulty doing work requiring climbing, 
squatting, or heavy pushing, etc., was due to morbid obesity 
rather than his knee strain.  

The veteran was also afforded a VA spine examination in 
January 2002.  He reported pain, soreness, and tenderness.  
His symptoms were episodic and would come and go depending on 
use.  Heavy use, prolonged sitting and standing, heavy 
repetitive bending, and lifting bothered his back.  
Similarly, weather changes bothered his back.  No braces or 
canes were used and no surgery had been performed.  The 
examiner noted that the veteran could ambulate without aids 
or assistance.  No spinal deformity was noted.  There were 
tenderness and soreness to palpation, but no muscle spasms 
were noted on examination.  He could forward flex to 80 
degrees, limited by pain.  He could extend, bend, and rotate 
from 15 to 20 degrees.  No sciatic irritation sign was noted 
on examination.  The diagnosis was lumbosacral spine strain.  
While his ability to work in a manual labor job was impaired, 
the examiner noted that this was due in part to his morbid 
obesity.  X-ray examination revealed no significant bone 
pathology of the lumbosacral spine.  

Subsequent VA outpatient treatment records shows that the 
veteran was treated for recurrent tension headaches.  He also 
complained of bilateral knee and shoulder pain.  However, he 
ambulated without a problem.  He took Naprosyn occasionally.  
He reported insomnia due to pain.  

By rating action in January 2003, the RO awarded separate 10 
percent disability ratings for the veteran's right knee 
disability, left knee disability, and left shoulder 
disability.  In addition, the disability evaluation for the 
veteran's low back disability was increased to 20 percent.   
	
The veteran was afforded another VA compensation and pension 
examination in March 2004.  He reported bilateral shoulder 
pain, soreness, ache, and tenderness.  Repetitive use 
irritated and aggravated his pain.  He also reported 
bilateral knee pain, soreness, and stiffness.  He had 
occasional giveaway, but no locking.  He reported some 
fatigability and some limited endurance.  No braces or canes 
were used.  

Physical examination of the right shoulder showed some 
tenderness, soreness, and pain to palpation with crepitation 
with motion.  He could abduct and flex actively and passively 
to 150 degree.  He could internally and externally rotate to 
75 degrees with pain at the extremities of motion.  There 
were no signs of swelling, atrophy, instability, redness or 
ankylosis.  Also, there was no guarding.  Examination of the 
left shoulder was noted to be the same.  He could abduct and 
flex actively and passively to 150 degrees and internally and 
externally rotated to 75 degrees with pain throughout the 
range of motion.  There was crepitation with motion.  He had 
excellent strength in the rotator cuff muscles with no signs 
of atrophy or instability.  X-ray examination of his 
shoulders revealed minimal degenerative arthritic changes of 
the acromioclavicular and shoulder joints of both shoulders.  

Examination of the right knee revealed crepitation with 
motion.  He had range of motion from 0 to 120 degrees of 
flexion, limited by pain.  There was no evidence of 
subluxation or dislocation in the joint.  Similarly, there 
was no redness, heat, effusion, guarding, or ankylosis.  
However, some generalized retropatellar pain was noted.  The 
knee was stable to medial and lateral testing and McMurray's 
test was negative.  Similar findings were recorded with the 
left knee which also had range of motion from 0 to 130 
degrees.  The left knee had a little bit of retropatellar 
pain and crepitation.  No guarding, redness, or effusion was 
noted.  The knee was stable to medial, lateral, and anterior 
posterior testing.  McMurray's test was negative.  X-ray 
examination of his knees in March 2004 revealed no 
significant bony pathology of either knee.  

The examiner noted that there was no falling or giving away 
associated with his back.  No obvious deformity was noted.  
Some lumbosacral tenderness, muscle tenderness, and soreness 
were noted.  There were no loss of unilateral motion, no 
listing of the spine, and normal Goldthwaite's sign.  He had 
no abnormality with motion.  He had pain with motion of the 
back.  He could forward flex 60 to 90 degrees and extend, 
bend, and rotate 20 to 30 degrees limited by pain.  The 
veteran was able to rise on his toes and heels.  X-rays of 
his back showed no bony pathology.  The heights of the 
vertebral bodies were well maintained and the disc spaces 
were within normal limits.  

The examiner noted that repetitive motion would affect pain, 
achiness, soreness, fatigability, and range of motion.  
However, it could only be recorded during a flare-up.  There 
were no evidence of any instability or subluxation of either 
knee and no history of specific locking.  

B.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

C.  Increased Rating for Low Back Disability

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised, effective September 23, 
2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The criteria for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contain notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Where symptoms 
are severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Additionally, low back disabilities may alternatively be 
rated based on limitation of motion.  Under the criteria in 
effect prior to September 26, 2003, limitation of motion of 
the lumbar spine warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate or a 40 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

After a review of the record, the Board concludes that an 
increased rating based upon limitation of function is not 
warranted.  The evidence prior to September 26, 2003, shows 
no more than slight limitation of motion.  Despite complaints 
of pain, ache, soreness, and tenderness during examination in 
April 1996, the veteran was noted have range of flexion to 85 
degrees; extension to 20 degrees; lateral bending to 20 
degrees; and rotation to 20 degrees.  Similarly, in January 
2002, he had range of flexion to 80 degrees.  At that time, 
he could extend, bend, and rotate to between 15 and 20 
degrees.  He did not require braces or canes and he could 
ambulate without aids or assistance.  He had no spinal 
deformity.  He had no significant bony pathology of the 
lumbar spine. 

With respect to the criteria in effect from September 26, 
2003, the evidence does not show forward flexion of the 
thoracolumbar spine between 30 and 60 degrees, muscle spasm, 
guarding severe enough to result in abnormal gait, or 
abnormal contour.  On the contrary, he was able to flex his 
lumbar spine between 60 and 90 degrees during examination in 
March 2004.  While he complained of pain tenderness, and 
soreness, there was no loss of unilateral motion, no listing 
of the spine, and normal Goldthwaite's sign.  Likewise, he 
had no falling or giving way attributed to his back.  
 
The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2004), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).  

Although the veteran has complained of radiating pain, 
numbness in his extremities, and other neurologic symptoms, 
the Board finds the persuasive medical evidence of record 
demonstrates that there is no neurological component to the 
veteran's service-connected low back disability.  The April 
1996 examination revealed no neurological involvement.  
Similarly, no sciatic irritation was elicited during 
examination in January 2002.  The examiner noted no muscle 
spasm on examination.  

Similarly, despite the veteran's complaints of pain and 
muscle spasm, there is no evidence of record of acute signs 
and symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Therefore, the Board finds 
consideration of higher or separate ratings under the 
criteria for intervertebral disc disease or impairment of a 
radicular group are not applicable in this case.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca, supra.  In the instant case, 
the Board finds that the current 20 percent disability 
evaluation sufficiently reflects the level of functional 
impairment demonstrated.  Despite the veteran's complaints of 
pain, the record reflects that the veteran continued to be 
employed as a case manager in a homeless shelter.  While the 
veteran's ability to work in manual labor was impaired, this 
impairment was attributed in part to his obesity.  As shown 
above, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for a higher schedular rating.

D.  Increased Ratings for Right and Left Knee Disabilities

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

While the veteran has complained of pain and locking, there 
is no objective evidence of locking of either knee.  
Examinations of the veteran's knees have been consistently 
negative for the presence of effusion as well.  Similarly, 
despite X-ray evidence of mild degenerative changes of the 
knees, there is no evidence of dislocated semilunar 
cartilage.  On the contrary, X-ray examination in June 1998 
revealed no ossesous or articular abnormalities and no loose 
bodies and X-rays in March 2004 revealed no significant bone 
pathology of either knee.  Accordingly, neither knee 
disability warrants a 20 percent rating under Diagnostic Code 
5258.

The medical evidence shows that the veteran has consistently 
demonstrated that he retains full extension of both knees.  
Therefore, a compensable evaluation is not warranted on the 
basis of limitation of extension.   

The medical evidence also shows that the veteran is able to 
flex both knees to 115 degrees or more with flexion to 120 
degrees in the right knee and 130 degrees in the left knee in 
March 2004.  Even with consideration of all pertinent 
disability factors, it is clear that the limitation of 
flexion of either knee does not more nearly approximate 
limitation to 30 degrees than limitation to 45 degrees.  In 
this regard, the Board notes that the appellant's subjective 
complaints of pain have for the most part not been confirmed 
by objective evidence such as guarding, apprehension, etc.  
Likewise, while it was opined that the repetitive motion 
would affect his pain, achiness, soreness, and range of 
motion, the examiner could not provide an opinion as the 
veteran was not experiencing a flare-up.  In short, the 
medical evidence of record does not justify the assignment of 
a rating in excess of 10 percent for either knee based upon 
limitation of motion.  

Despite the veteran's complaints of instability, a separate 
rating based upon knee instability or subluxation is also not 
warranted for either knee in this case.  VA examinations have 
not shown instability or subluxation in either knee.  On the 
contrary, during his most recent examination in March 2004, 
the examiner noted no evidence of instability or subluxion in 
either knee.  Accordingly, separate ratings based on 
arthritis and instability are not warranted for either knee.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for either of the knee 
disabilities at issue.  

E.  Increased Ratings for Right and Left Shoulder 
Disabilities

The record reflects that the veteran is right handed.  

Favorable ankylosis of the scapulohumeral joint of the major 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 30 percent evaluation and 
favorable ankylosis of the scapulohumeral joint of the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2004).  However, as set forth 
above, the competent medical evidence clearly shows that the 
veteran has retained substantial useful motion in his both 
shoulders throughout the entire appeal period.  As such, 
Diagnostic Code 5200 is not for application in this case. 

Limitation of motion of the major arm at the shoulder level 
warrants a 20 percent evaluation while motion limited midway 
between the side and shoulder level warrants a 30 percent 
evaluation.  Where motion of the major arm is limited to 25 
degrees from the side, a 40 percent evaluation is warranted.  
Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level, warrants a 20 
percent evaluation.  Where motion of the minor arm is limited 
to 25 degrees from the side, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
However, the various examination reports do not show that 
either of the veteran's arms had range of motion limited at 
the shoulder level or midway between the side and shoulder 
level as contemplated by a higher evaluation.  In April 1996 
and December 1996, he had excellent, full range of motion 
despite his complaints of tenderness and pain.  He had no 
swelling or deformity of either shoulder.  He had full range 
of bilateral shoulder abduction and flexion in August 1997; 
however, he had pain beyond 90 degrees bilaterally.  In May 
and June 1998, he again had excellent range of motion 
bilaterally.  He had active and passive shoulder motion to 
160 degrees during examination with excellent strength, mild 
crepiatance, and mild tenderness.  In March 2004 he could 
actively and passively abduct and flex both shoulders to 150 
degrees.  

For the major upper extremity, a 20 percent evaluation is 
warranted if there is malunion of the humerus with moderate 
deformity and recurrent dislocations of the scapulohumeral 
joint with infrequent episodes.  A 30 percent rating requires 
malunion of the major humerus with marked deformity or 
recurrent dislocations of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  A 50 
percent evaluation requires fibrous union of the humerus, 
with a 60 percent evaluation assigned for nonunion of the 
humerus (false flail joint).  An 80 percent rating is 
warranted where there is loss of the humerus head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2004).

For the minor arm, a 20 percent evaluation is warranted if 
there is:  (1) malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted where there is loss of the humerus head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004).

Additionally, impairment of the clavicle or scapula may be 
rated based on impairment of function of the contiguous joint 
or on the basis of malunion, nonunion or dislocation.  
Malunion of the clavicle or scapula of either the major or 
minor arm warrants a 10 percent evaluation.  Nonunion of the 
clavicle or scapula of either the major or minor arm warrants 
a 10 percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the clavicle or scapula of either the major or minor arm 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2004).  However, the record during the 
course of the appeal is without findings of impairment of the 
clavicle, scapula or humerus, and completely negative for any 
complaint or finding of dislocations, etc, of either 
shoulder.  Accordingly, higher disability evaluations under 
the criteria set forth in Diagnostic Code 5202 and 5203 are 
not warranted. 

Based on the forgoing, the Board must conclude that the 
veteran's right and left shoulder disabilities were 
productive of limitation of motion to a noncompensable degree 
and were properly evaluated as 10 percent disabling based on 
the presence of degenerative changes and pain on motion.  

The Board has considered the regulatory provisions set forth 
in 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca decision.  
However, in the instant case, the Board finds that the 
current 10 percent disability evaluations assigned for each 
shoulder sufficiently reflect the level of functional 
impairment demonstrated.  While some aching, pain, and 
tenderness were noted during examination in January 2002, the 
veteran had excellent strength with no signs of atrophy, 
instability, or weakness in either shoulder.  Similarly, in 
March 2004, there was no sign of swelling, atrophy, 
instability, redness, or ankylosis.  Likewise there was no 
guarding.  Despite his partially torn rotator cuffs, the 
veteran had excellent strength in his shoulders. 

F.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for low back, shoulder, or knee disability 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the assigned evaluation.  In 
the Board's opinion, there is no indication in the record 
that the average industrial impairment from any of the 
disabilities would be in excess of that contemplated by the 
assigned evaluation.  Therefore, referral of this case for 
extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for headaches is granted.

A rating in excess of 20 percent for lumbosacral strain is 
denied.

A rating in excess of 10 percent for a right knee disability 
is denied.  

A rating in excess of 10 percent for a left knee disability 
is denied.

A rating in excess of 10 percent for a right shoulder 
disability is denied.  

A rating in excess of 10 percent for a left shoulder 
disability is denied.   




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


